Citation Nr: 1131175	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  03-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.  He died in April 2001.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2008, the appellant testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In a May 2008 decision, the Board denied the appeal.  The appellant appealed this decision to the Veterans Claims Court.  In an April 2009 Joint Motion for Remand, the Court Clerk vacated the Board's decision and remanded the case.

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  An analysis of the RO's compliance with the February 2010 Remand is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case, particularly since the February 2010 Board Remand.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

With regard to records held by a Federal department or agency, VA must make reasonable efforts to obtain relevant records (including VA outpatient treatment reports) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  These efforts shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b).  This duty also applies to claims for service connection and for requests to reopen previously denied claims for service connection.  Id.

The RO partially complied with Board instructions pursuant to the February 2010 Remand.  Specifically, the RO obtained the Veteran's treatment records from West Palm Beach VA Medical Center (VAMC) and from H. Lee Moffitt Cancer Center.  A medical opinion was also obtained in August 2010 regarding the cause of death.

Subsequent to the Remand, the appellant identified outstanding treatment records that have not yet been obtained by the RO.  In particular, the record indicated the Veteran's November 1965 hospitalization at Coral Gables VA Hospital.  She also stated that the Veteran was treated at the Fort Lauderdale VA Outpatient Clinic (VAOPC) in the late 1960s or early 1970s and was then referred to either the Miami VAMC or the Tampa VAMC for surgery.

As the Veteran's treatment records from the Coral Gables VA Hospital, Fort Lauderdale VAOPC, and Miami VAMC or the Tampa VAMC contain evidence pertinent to the appellant's claims, VA should make efforts to obtain those records.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

The Board also remanded this matter to obtain an opinion from appropriate medical professionals as to whether it was at least as likely as not that the Veteran's death was materially or substantially caused by a disease or disorder incurred in service or causally related to service.  

The Veteran was service-connected for PTSD but a health care professional has not provided an opinion regarding whether the Veteran's death was materially or substantially caused by his service-connected PTSD.  In this regard, the RO has not substantially complied with the instructions in the February 2010 Remand.  

The Veterans Claims Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the appellant has repeatedly asked that the claims file be returned to the RO in order that she can obtain a private medical opinion.  The effect of this remand is to return the file to the RO.

Therefore, while the Board regrets any further additional delay in adjudication of the appellant's claim, the Board finds that this claim must be remanded again in order to substantially comply with the Board's February 2010 instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant treatment records from Coral Gables VA Hospital, Fort Lauderdale VAOPC, Miami VAMC, and Tampa VAMC, and associate the records with the claims file.  

Specifically, treatment records from November 1965 at Coral Gables VA Hospital and treatment records from the 1960s or early 1970s at Fort Lauderdale VAOPC, should be requested.  If no records are available, a negative response should be obtained and associated with the claims file and the RO should so notify the appellant and her attorney.

2.  The RO should obtain an opinion from an appropriate health care professional as to whether it is at least as likely as not that the Veteran's death was materially or substantially caused by a disease or disorder incurred in service or causally related to service, specifically to include service-connected PTSD.

Pursuant to the JMR, the reviewing health care professional is asked to offer an opinion of the following:
* whether the Veteran experienced PTSD-related depression
* if yes, did depression interfer with chemotherapy in 1997
* if yes, did that interference with chemotherapy in 1997 contributed to the recurrence of melanoma in 1999.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed should be provided.  Review of the claims file and a copy of this Remand should be undertaken in conjunction with the opinion and such review should be noted on the examination report.

3.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the reviewer.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

